DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (lDS) submitted on 09/01/2021, 02/09/2022, 03/21/2022, 06/28/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Election/Restrictions
Applicant’s election of Species I, and claims 1-8 and 12-20 in the reply filed on June 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the first processing circuits” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the second processing circuits” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 12, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yuan et al. (US Pub. 2010/0194956).
In regard to claim 1, note Yuan discloses an apparatus comprising an array of pixel cells, each pixel cell of the array of pixel cells including one or more photodiodes configured to generate charge in response to light, and a charge storage device to convert the charge to output a voltage (paragraphs 0055-0060, figure 4B: 350, 400, and figure 5B: floating diffusion), first analog-to-digital converters (ADCs), each first ADC being associated with a pixel cell or a block of pixel cells of the array of pixel cells (paragraphs 0057-0060, and figures 5A, 7A: 402, 403; the combination of comparator 402 and memory 403 is considered to be first ADCs associated with each pixel), second ADCs, each second ADC being associated with a column of pixel cells or a column of blocks of pixel cells of the array of pixel cells (paragraphs 0060, 0071, and figures 4B, 7A: 500, “column slice”; the column circuitry 500 includes column-wise ADCs), and a controller configured to in a first mode, enable at least a subset of the first ADCs to perform a quantization operation of the voltages output by at least a subset of the pixel cells or the blocks of pixel cells associated with the at least the subset of the first ADCs in parallel to generate a first image frame (paragraphs 0065-0069, and figures 5A, 7A: 402, 403; in the difference mode, the first/pixel ADCs within the pixels are used to output a quantized/digital value in parallel to generate an image frame), and in a second mode, enable at least a subset of the second ADCs to perform quantization operations sequentially of the voltages output by pixel cells or blocks of pixel cells within at least a subset of the columns of pixel cells or the columns of blocks of pixel cells associated with the at least the subset of the second ADCs to generate a second image frame (paragraphs 0070-0073, and figure 4B, 7A: 500, “column slice”; in the WDR mode, the second/column ADCs for each column are used to sequentially output a quantized/digital value row by row in order to generate an image frame).
In regard to claim 6, note Yuan discloses column signal lines, each column signal line being connected to a second ADC of the second ADCs and associated with a column of pixel cells or a column of blocks of pixel cells (paragraphs 0055, 0060, and figure 5A, 7A: “analog column bus”), and row selection switches, wherein each row selection switch connects between a column signal line and a pixel cell of the column of pixel cells associated with the column signal line (paragraphs 0055, 0060, and figure 5A, 7A: 412).
In regard to claim 7, note Yuan discloses that the controller is configured to, in the second mode, transmit row selection signals to the row selection switches to select one pixel cell from each of the at least a subset of the columns of pixel cells to access one second ADC of the at least a subset of the second ADCs (paragraphs 0055, 0058, 0060, and figure 5A: 412; the controller is considered to transmit the signals Φ that control each row selection transistor 412 in a rolling shutter operation in order to access the column ADCs).
In regard to claim 8, note Yuan discloses that the controller is configured to, in the second mode, transmit the row selection signals to the row selection switches to select one row of pixel cells from the at least the subset of the columns of pixel cells to access the at least a subset of the second ADCs in parallel (paragraphs 0055, 0058, 0060, and figure 5A: 412; the controller is considered to transmit the signals Φ that control each row selection transistor 412 within a row in a rolling shutter operation in order to access the column ADCs).
In regard to claim 12, note Yuan discloses that the controller is configured to switch between the first mode and the second mode based on one or more operation conditions (paragraphs 0069; if the operation conditions indicate that the activity is beyond a certain level the mode is switched).
In regard to claim 17, note Yuan discloses analog pre-processing circuits, each analog pre-processing circuit being interposed between a column signal line and a second ADC (paragraph 0073, and figure 7A: CDS; the column circuitry 500 includes CDS circuitry between the column line and the second ADC).
In regard to claim 18, note Yuan discloses that each analog pre-processing circuit is configured to perform at least one of a summation or filtering of analog outputs received from the column signal line, or a detection of changes in the analog outputs received from the column signal line between image frames (paragraph 0073, and figure 7A: CDS; the column circuitry 500 includes CDS circuitry, wherein the CDS circuitry is considered to perform summation/filtering on the analog outputs).
In regard to claim 20, this is a method claim, corresponding to the apparatus in claim 1.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US Pub. 2010/0194956), in view of Yomeyama (US Patent 6,972,791).
In regard to claim 2, note Yuan discloses that the controller is configured to enable a subset of the array of pixel cells to generate voltages, and to enable a subset of the first ADCs or the second ADCs to generate the first image frame or the second image frame (paragraph 0058; the controller can perform a rolling shutter, which is considered to enable a subset of the pixels cells and corresponding first ADCs in the first mode). Therefore, it can be seen that the primary reference fails to explicitly disclose that the first image frame or the second image frame are generated as a sparse image frame.
In analogous art, Yomeyama discloses an imaging apparatus that includes a controller that is configured to enable a subset of the array of pixel cells to generate voltages to generate an image frame as a sparse image frame (column 5, lines 24-33, column 6, line 23 – column 7, line 67; a sparse/thinned image is generated by only enabling a subset of pixels for readout/processing).  Yomeyama teaches that enabling a subset of the array of pixel cells to generate voltages to generate an image frame as a sparse image frame is preferred in order to obtain an image for direct use by the display, as well as to reduce power consumption (column 3, lines 16-23, and column 5, lines 24-33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the first image frame or the second image frame are generated as a sparse image frame is preferred in order to obtain an image for direct use by the display, as well as to reduce power consumption, as suggested by Yomeyama.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US Pub. 2010/0194956), in view of Shimura et al. (US Patent 11,146,753).
In regard to claim 3, note the primary reference of Yuan discloses an apparatus, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the array of pixel cells are formed in a first semiconductor layer, wherein the first processing circuits are formed in a second semiconductor layer, wherein the first semiconductor layer and the second semiconductor layer form a stack, and wherein the first processing circuits are positioned directly below the array of pixel cells.
In analogous art, Shimura discloses the use of an imaging apparatus in which the array of pixel cells are formed in a first semiconductor layer (column 11, lines 41-67, and figure 4: 10A, 11), wherein the first processing circuits are formed in a second semiconductor layer (column 11, lines 41-67, and figure 4: 10B, 16), wherein the first semiconductor layer and the second semiconductor layer form a stack (column 11, lines 41-67, and figure 4: 10A, 10B), and wherein the first processing circuits are positioned directly below the array of pixel cells (column 11, lines 41-67, and figure 4: 11, 16; the processing circuit 16 is directly below the pixel array 11).  Shimura teaches that the use of an imaging apparatus in which the array of pixel cells are formed in a first semiconductor layer, wherein the first processing circuits are formed in a second semiconductor layer, wherein the first semiconductor layer and the second semiconductor layer form a stack, and wherein the first processing circuits are positioned directly below the array of pixel cells is preferred in order to reduce the size of the first substrate and/or the entire chip (column 11, lines 62-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the array of pixel cells are formed in a first semiconductor layer, wherein the first processing circuits are formed in a second semiconductor layer, wherein the first semiconductor layer and the second semiconductor layer form a stack, and wherein the first processing circuits are positioned directly below the array of pixel cells, in order to reduce the size of the first substrate and/or the entire chip, as suggested by Shimura.
In regard to claim 4, note Shimura discloses that the first processing circuits are connected to the array of pixel cells via vertical interconnects (column 11, lines 58-61).
In regard to claim 5, note Shimura discloses that the second processing circuits are formed in the second semiconductor layer and on a periphery of the first processing circuits (column 11, lines 41-61, and figure 4: 10B, 13, 16; the A/D converters 13 are considered to be the second processing circuits formed on the second substrate 10B, and wherein the A/D converters 13 are formed on a periphery of the first processing circuits 16).

Allowable Subject Matter
Claims 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,992,706: note the use of an imaging device that performs thinned readout of the imaging array.
US 2011/0267533: note the use of an imaging device that performs thinned readout of the imaging array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697